In the United States Court of Federal Claims
                                            No: 17-633
                                      Filed: August 29, 2017

*************************************
VAN RU CREDIT CORPORATION,          *
                                    *
      Plaintiff,                    *
                                    *
and                                 *
                                    *
PROGRESSIVE FINANCIAL               *
SERVICES, INC.,                     *
                                    *
      Intervenor-Plaintiff,         *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
      Defendant,                    *
                                    *
and                                 *
                                    *
PREMIERE CREDIT OF NORTH            *
AMERICA, LLC, and ALLTRAN           *
EDUCATION, INC.,                    *
                                    *
      Intervenor-Defendants.        *
*************************************

                                             ORDER

         On August 24, 2017, the Government filed a Notice Of The Status Of Corrective Action,
informing the court that the Department of Education’s evaluation teams had completed their
review of the revised proposals, and that the evaluation reports were now being prepared and
should be finalized within the next few weeks. The Government also requested that it be allowed
to file an additional Status Report on September 14, 2017. The Government’s request to file a
Status Report is granted.

       In addition, the Government is to file that status report in the appeal of the court’s May 31,
2017 preliminary injunction, currently pending in the United States Court of Appeals for the
Federal Circuit, Case No. 17-2155, together with (a) corrections regarding the transcript of the
hearing convened by the court on May 2, 2017; and (b) the e-mail sent by the court’s law clerk on
April 21, 2017, that is attached to this order as Court Exhibit A.
        The Government should supplement their Appendix by filing all pages of the transcript of
the afternoon hearing on May 2, 2017 to provide complete context. These pages are required to
correct the narrative on pages 20–21 of the Government’s August 15, 2017 brief on appeal,
wherein the counsel for the Department of Justice contends that the court excluded Plaintiffs and
Plaintiff-Intervenors from participating in a conference convened by the court in its chambers. As
the transcript demonstrates, on pages 30–31, it was the court’s perception that all parties that
wished to participate in the conference attended. In addition, the court ordered counsel for the
small business-intervenors removed by a Court Security Officer (“CSO”), because she shouted at
the court and interrupted the proceedings.

        With respect to the e-mail, at page 15 of the Government’s August 15, 2017 brief on appeal,
counsel for the Department of Justice stated “the trial court acknowledged having contacted the
Secretary of Education’s office via e-mail to attempt to force the United States into mediation.”
But, as the April 21, 2017 e-mail from the court’s law clerk evidences, the court had no direct
communication with the Secretary of Education nor did the court “attempt to force the United
States into mediation.” Court Ex. A. Instead, the court explained that it issued an Order on April
19, 2017, so that the parties could negotiate a global solution. In addition, counsel for all parties
were copied on the e-mail.

       IT IS SO ORDERED.


                                                              s/Susan G. Braden
                                                              SUSAN G. BRADEN
                                                              Chief Judge
COURT EXHIBIT A
                                                                                             Page 1 of 2



From:       xxx/DCA/CFC/USCOURTS
To:         xxx/DCA/CFC/USCOURTS

Date:    Friday, April 21, 2017 07:31PM
Subject: Fw: $2.8 billion suit against DOE- Suggestion from Chief Judge Braden




Law Clerk to the Honorable Susan G. Braden
United States Court of Federal Claims
717 Madison Place, N.W.
Washington, D.C. 20439
Phone: 202-357-6519, Fax: 202-357-6522


-----Forwarded by xxx/DCA/CFC/USCOURTS on 04/21/2017 07:31PM -----
  To: James.manning@ed.gov, lday@ashcroftlawfirm.com
  From: xxx/DCA/CFC/USCOURTS
  Date: 04/21/2017 07:29PM
  Cc: todd.canni@pillsburylaw.com, jshaffer@smithpachter.com, lauren.moore@usdoj.gov,
  jchiow@rjo.com, Craig.Holman@aporter.com, wjack@kelleydrye.com, drjohnson@velaw.com,
  jfontana@deftlaw.com, dralston@foley.com, repearson@venable.com,
  jaronie@sheppardmullin.com, david.r.pehlke@usdoj.gov, dforman@crowell.com,
  sheryl.floyd@usdoj.gov, thomas.coulter@leclairryan.com, Alexis.J.Echols@usdoj.gov,
  mconnor@pilieromazza.com, edelisle@cohenseglias.com, michael.snyder@usdoj.gov,
  jlevine@velaw.com, bchew@manatt.com, emeyers@steinmitchell.com,
  sruscus@morganlewis.com, honigberg@blankrome.com
  Subject: $2.8 billion suit against DOE- Suggestion from Chief Judge Braden

  (See   attached   file:   4.17.2017 Stay.pdf)
  (See   attached   file:   4.10.17 Extension of TRO.pdf)
  (See   attached   file:   Law360 - 2.8B DOE Debt Deal Cases Stayed For Solution Talks.pdf)
  (See   attached   file:   List Of Bid Protest Cases And Law Firms.pdf)

  Chief Judge Braden is currently presiding over six bid protests arising out of a $2.8
  billion Department of Education contract for debt collection services. On Wednesday, April 19,
  2017, the court entered an order staying the protests, so that the parties could negotiate a global
  solution. In the court’s judgment, this matter needs to be handled by a skilled mediator, particularly
  since very few executive appointments have been made to date, either in the Department of
  Education or the Department of Justice.
  Former Attorney General John Ashcroft was very helpful to Chief Judge Braden several years ago
  in a dispute regarding the second largest defense contract. The purpose of this email is to connect
  Mr. Manning, at the Department of Education, and Ms. Day, at the Ashcroft Firm, to ascertain if
  mediation may be of interest.
  Attached to this e-mail is an article briefly summarizing the cases filed to date against the
  Department of the Education, the orders recently entered by the court and a list of all the parties
  involved and their counsel of record.
                                                                                         Page 2 of 2



 The court will convene a status conference in court on these bid protests on Monday, April 24, 2017
 at 3:00 PM (E.S.T.), at which time the court would appreciate your views as well as all counsel of
 record, on the viability of mediation.
 Sincerely,
 xxx
 Law Clerk to Chief Judge Susan G. Braden
 United States Court of Federal Claims
 717 Madison Place, N.W.
 Washington, D.C. 20439
 Phone: 202-357-6519, Fax: 202-357-6522


Attachments:
                                                                   Law360 - 2.8B DOE Debt Deal
4.17.2017 Stay.pdf               4.10.17 Extension of TRO.pdf      Cases Stayed For Solution
                                                                   Talks.pdf

List Of Bid Protest Cases And
Law Firms.pdf